               IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

EZEKIEL BOUND;
REX BOUND, individually and as
parent of Ezekiel Bound; and
WENDY BOUND, individually and
as parent of Ezekiel Bound,

                 Plaintiffs,

v.                                           CIVIL ACTION NO. 1:19CV39
                                                  (Judge Keeley)
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,
a foreign corporation; and
JENNY GARTON INSURANCE AGENCY, INC.,
a West Virginia corporation,

                 Defendants.

                MEMORANDUM OPINION AND ORDER DENYING
             PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
           DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
        GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
       DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
     AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

      Pending before the Court are motions to remand and stay

proceedings filed by the plaintiffs, Ezekiel Bound, Rex Bound, and

Wendy Bound (collectively, “the Bounds”) (Dkt. Nos. 8, 9), and a

motion to dismiss filed by the defendant, Jenny Garton Insurance

Agency,   Inc.   (“Garton”)    (Dkt.   No.   6).   Because   Garton   was

fraudulently joined, the Court DENIES the Bounds’ motion to remand

(Dkt No. 9) and DISMISSES their claims against Garton WITHOUT

PREJUDICE. Further, it DENIES AS MOOT the Bounds’ motion to stay

proceedings and Garton’s motion to dismiss (Dkt Nos. 6, 8).
BOUND, ET AL. V. STATE FARM, ET AL.                                1:19cv39

                MEMORANDUM OPINION AND ORDER DENYING
             PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
           DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
        GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
       DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
     AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

                             I. BACKGROUND

A.    The Facts1

      Since at least September 1996, the Bounds have purchased

automobile insurance from State Farm Mutual Automobile Insurance

Co. (“State Farm”) through Garton, a local insurance agency that

provides insurance-related services exclusively for State Farm. As

of November 2016, the Bounds had six active State Farm automobile

insurance policies.

      On November 4, 2016, Ezekiel Bound was a passenger in a Ford

F250 pick-up truck owned and operated by Tyler M. Parker (“Parker”)

when Parker suddenly lost control of his vehicle. As a consequence

of   the   one-vehicle   accident,   Ezekiel   Bound   sustained   serious

injuries and was life flighted to a hospital in Morgantown, West

Virginia. At the time of this accident, Ezekiel Bound was a minor

living with his parents, Rex and Wendy Bound, who notified State

Farm of the accident and sought assistance with their automobile

insurance claims.



      1
        The facts are taken from the Complaint and, as they must
be, are construed in the light most favorable to the plaintiffs.
See De’Lonta v. Johnson, 708 F.3d 520, 524 (4th Cir. 2013).

                                     2
BOUND, ET AL. V. STATE FARM, ET AL.                                      1:19cv39

               MEMORANDUM OPINION AND ORDER DENYING
            PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
          DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
       GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
      DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
    AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

     After the accident, State Farm adjusted a claim filed by

Parker,   the   driver,    who    was    also   insured    by   State    Farm.   In

September 2017, State Farm sought to obtain a release of all claims

against Parker from the Bounds in exchange for his automobile

insurance policy limits. This release also sought to have the

Bounds release State Farm from any further claims.

     Suspicious    of     State   Farm’s      motives,    the   Bounds   retained

private counsel, who then negotiated a release of all claims

against   Parker   in   exchange        for   policy   limits   of   $25,000.00.

However, because Ezekiel Bound’s injuries and damages exceeded

Parker’s $25,000.00 policy limit, the Bounds reserved their claims

for underinsured motorists (“UIM”) coverage against State Farm.

     In their Complaint, the Bounds allege that, although their six

policies included uninsured motorist (“UM”) coverage, they did not

include UIM coverage, and that State Farm never advised them of the

potential for UIM coverage under their policies. Garton asserts

that, although UIM coverage was offered to them, the Bounds

rejected that coverage on multiple occasions.




                                          3
BOUND, ET AL. V. STATE FARM, ET AL.                        1:19cv39

                MEMORANDUM OPINION AND ORDER DENYING
             PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
           DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
        GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
       DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
     AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

B.   Procedural History

      On November 2, 2018, the Bounds initiated this civil action in

the Circuit Court of Harrison County, West Virginia, seeking, among

others, a declaratory judgment that State Farm had failed to make

a commercially reasonable offer of UIM coverage (Dkt. No. 1-1 at

2). After being served, State Farm and Garton timely removed the

case to this Court on March 15, 2019, contending that diversity

jurisdiction existed because Garton had been fraudulently joined

(Dkt. No. 1). On March 22, 2019, State Farm answered the Complaint,

and Garton moved to dismiss the claims against it for failure to

state a claim (Dkt. Nos. 5, 6, 7). On April 2, 2019, the Bounds

filed a motion to stay proceedings based on their intent to file a

motion to remand (Dkt. No. 8). That motion was filed on April 8,

2019 (Dkt. No. 9) and asserts that Garton was not fraudulently

joined because their Complaint alleged three independent tort

claims against it (Dkt. No. 9).

                       II. STANDARD OF REVIEW

      “When an action is removed from state court, a federal

district court must determine whether it has original jurisdiction

over the plaintiff’s claims.” Dotson v. Elite Oil Field Servs.,

                                  4
BOUND, ET AL. V. STATE FARM, ET AL.                             1:19cv39

               MEMORANDUM OPINION AND ORDER DENYING
            PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
          DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
       GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
      DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
    AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

Inc., 91 F. Supp. 3d 865, 869 (N.D. W. Va. 2015) (citation

omitted). “Federal courts have original jurisdiction primarily over

two types of cases, (1) those involving federal questions under 28

U.S.C. § 1331, and (2) those involving diversity of citizenship

under 28 U.S.C. § 1332.” Id. “When a party seeks to remove a case

based on diversity of citizenship under 28 U.S.C. § 1332, that

party bears the burden of establishing ‘the amount in controversy

exceeds the sum or value of $75,000, exclusive of interests and

costs, and is between citizens of different states.’” Id. (quoting

28 U.S.C. 1332(a)). “Courts should resolve any doubt “‘about the

propriety    of   removal   in   favor   of    retained   state    court

jurisdiction.’” Id. (quoting Marshall v. Manville Sales Corp., 6

F.3d 229, 232–33 (4th Cir. 1993)).

     “The doctrine of fraudulent joinder is a narrow exception to

the complete diversity requirement.” Id. (citation omitted). “The

fraudulent joinder doctrine ‘effectively permits a district court

to disregard, for jurisdictional purposes, the citizenship of

certain non-diverse defendants, assume jurisdiction over a case,

dismiss     the   non-diverse    defendants,    and   thereby     retain

jurisdiction.’” Grubbs v. Westfield Ins. Co., 430 F. Supp. 2d 563,

                                   5
BOUND, ET AL. V. STATE FARM, ET AL.                                    1:19cv39

               MEMORANDUM OPINION AND ORDER DENYING
            PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
          DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
       GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
      DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
    AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

566 (N.D. W. Va. 2006) (quoting Mayes v. Rapoport, 198 F.3d 457,

461 (4th Cir. 1999)).

       “To prove fraudulent joinder, the removing party must show

either ‘[t]hat there is no possibility that the plaintiff would be

able to establish a cause of action against the in-state defendant

in state court; or [t]hat there has been outright fraud in the

plaintiff’s pleading of jurisdictional facts.’” Id. (alterations in

original) (quoting Marshall, 6 F.3d at 232). “The burden on the

defendant claiming fraudulent joinder is heavy: the defendant must

show that the plaintiff cannot establish a claim against the

nondiverse defendant even after resolving all issues of fact and

law in the plaintiff’s favor.” Marshall, 6 F.3d at 232-33 (citation

omitted).    And    this   “standard    is   even   more   favorable    to   the

plaintiff than the standard for ruling on a motion to dismiss under

Fed. R. Civ. P. 12(b)(6).” Hartley v. CSX Transp., Inc., 187 F.3d

422,   424   (4th   Cir.   1999).   Accordingly,     “[a]   claim   need     not

ultimately succeed to defeat removal; only a possibility of a right

to relief need be asserted.”           Marshall, 6 F.3d at 233 (citation

omitted).



                                       6
BOUND, ET AL. V. STATE FARM, ET AL.                        1:19cv39

                MEMORANDUM OPINION AND ORDER DENYING
             PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
           DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
        GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
       DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
     AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

      “Significantly, when ruling on a motion to remand based on

fraudulent joinder, the Court cannot consider post-removal filings

‘to the extent that they present new causes of action or theories

not raised in the controlling petition filed in state court.’”

Dotson, 91 F. Supp. 3d at 870 (citation omitted). In other words,

“[a] plaintiff cannot re-plead the complaint after removal in an

attempt to divest this court of jurisdiction by hindsight.” Id.

(cleaned up) (citations omitted). “The Court must determine removal

jurisdiction ‘on the basis of the state court complaint at the time

of removal, and . . . a plaintiff cannot defeat removal by amending

it.’” Id. (citation omitted).

                          III. DISCUSSION

A.   The Bounds’ Motion to Remand

      Whether the Court has diversity jurisdiction over this removed

civil action depends on whether Garton has been fraudulently joined

as a party. This analysis requires the Court to determine whether

the Complaint states a viable claim against Garton that presents

the possibility of relief for the Bounds. Marshall, 6 F.3d at 233.

The Bounds contend that they have a possibility of relief because

the Complaint alleges three independent causes of action against

                                 7
BOUND, ET AL. V. STATE FARM, ET AL.                       1:19cv39

               MEMORANDUM OPINION AND ORDER DENYING
            PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
          DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
       GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
      DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
    AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

Garton (Dkt. Nos. 9, 9-1, 13).2 After carefully reviewing the

Complaint, the Bounds’ motion, and the parties’ briefs, however,

the Court concludes otherwise.

     i.   The Bounds’ Allegation That “Someone” Forged Rex and
          Wendy Bound’s Signatures Fails to State an Independent
          Claim.

     The Bounds first assert that Garton committed an independent

tort when it allegedly forged the signatures of Rex and Wendy Bound

on various insurance coverage forms (Dkt. No. 9-1 at 5-9). This is

so, they argue, because West Virginia Code § 33-6-31d(b) requires

the applicant, not the agent, to “complete, date and sign the [UIM

coverage] forms.” Id. at 8 (quotation omitted). In addition, they

contend that this forgery constitutes an independent violation of

the WVUTPA as “‘an unfair or deceptive act’ . . . .” Id. at 8-9, 9.

Neither argument is persuasive.

     First, the Complaint does not allege that Garton forged the

signatures of Rex and Wendy Bound, but only that their signatures

“were, in fact, executed by someone other than Rex Bound or Wendy


     2
       The Bounds do not argue that their statutory bad faith claim
alleged in Count Four of the Complaint presents an independent
cause of action against Garton (Dkt. Nos. 9, 9-1, 13), so the Court
need not address that claim here.

                                  8
BOUND, ET AL. V. STATE FARM, ET AL.                              1:19cv39

               MEMORANDUM OPINION AND ORDER DENYING
            PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
          DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
       GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
      DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
    AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

Bound” (Dkt. No. 1-1 at 10) (emphasis added). Alleging that someone

executed their signatures is far different from alleging that

Garton executed their signatures. Perhaps recognizing this flaw,

the Bounds argue that “[o]nly agents, servants and/or employees of

[Garton] could have perpetrated this forgery . . . .” (Dkt. No. 9-1

at 11). But, on the instant motion, the Court is limited to the

four corners of the Complaint, Dotson, 91 F. Supp. 3d at 870, which

makes no such allegation (Dkt. No. 1-1). Moreover, the complaint

does   not   address   that   any   State   Farm   employee   involved   in

processing the Bounds’ claims could have executed these signatures.

       Second, even had the Bounds specifically alleged that Garton

had forged Rex and Wendy Bound’s signatures, this allegation would

still fall short of the favorable pleading standard required for

remand. The Supreme Court of Appeals of West Virginia has long

recognized that plaintiffs “‘must know every essential element of

[their] cause of action and must state it in the complaint.’”

Malone v. Potomac Highlands Airport Authority, 786 S.E.2d 594, 599

(W. Va. 2015) (quoting Stricklen v. Kittle, 287 S.E.2d 148, 158 (W.

Va. 1981)). Thus, to plead a claim for negligence based on forgery,

the Bounds must allege that: (1) Garton owed the Bounds a duty to

                                     9
BOUND, ET AL. V. STATE FARM, ET AL.                       1:19cv39

               MEMORANDUM OPINION AND ORDER DENYING
            PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
          DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
       GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
      DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
    AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

not forge Rex and Wendy Bound’s signatures; (2) Garton breached

this duty; and (3) Garton’s breach proximately caused the Bounds’

damages.3 See Wheeling Park Comm’n v. Dattoli, 787 S.E.2d 546, 551

(W. Va. 2016) (reciting essential elements of negligence suit).

     Here, despite contending in their brief that Garton had a duty

not to forge their signatures (Dkt. No. 9-1at 7-8), the Bounds

failed to allege any such duty in their Complaint (Dkt. No. 1-1).

Nor did they allege any breach of such duty, or that its breach

proximately caused their damages. Id.; see Dattoli, 787 S.E.2d at

551 (“No action for negligence will lie without a duty broken.”).

Notably, they also never alleged that any alleged forgery violated

the WVUTPA (Dkt. No. 1-1).

     In their Complaint, the Bounds did plead forgery in support of

their claim for declaratory judgment, alleging that the forgeries

were “[d]efects . . . rendering [State Farm’s] offer of UIM


     3
        To the extent the Bounds contend that their forgery
allegation also states a claim for fraud, this claim is belied by
the Complaint, which reserves the right to plead a claim for fraud
if they determine that the signatures are, in fact, forgeries (Dkt.
No. 1-1 at 20). Moreover, “[m]ere allegations of ‘fraud by
hindsight’ will not satisfy the [heightened pleading] requirements
of Rule 9(b).” Harrison v. Westinghouse Savannah River Co., 176
F.3d 776, 784 (4th Cir. 1999) (quotation omitted).

                                10
BOUND, ET AL. V. STATE FARM, ET AL.                       1:19cv39

               MEMORANDUM OPINION AND ORDER DENYING
            PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
          DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
       GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
      DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
    AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

coverage to the Bounds commercially unreasonable . . . .” Id. at

10. The Bounds repleaded this allegation throughout their Complaint

(Dkt. No. 13 at 5-6), but this fact only realleged that the

forgeries were “[d]efects . . . rendering [State Farm’s] offer of

UIM coverage to the Bounds commercially unreasonable . . . .” Id.

at 10.

     The Bounds argue that Garton surely could not have been acting

within its scope of authority when it allegedly forged Rex and

Wendy Bound’s signatures because there is no evidence to suggest

that State Farm authorized Garton to do so (Dkt. No. 13 at 4). But

this fact was never alleged in the Complaint, and the Bounds cannot

“re-plead the complaint after removal in an attempt to divest this

court of jurisdiction by hindsight.” Dotson, 91 F. Supp. 3d 865 at

870 (cleaned up) (citations omitted).

     “As a general rule, ‘[w]here the agent is the agent of the

insurer, acts within the scope of his authority, and his principal

is disclosed, he is not liable to the insured either in contract or

in tort.’” Benson v. Cont. Ins. Co., 120 F. Supp. 2d 593, 595 (S.D.

W. Va. 2000) (second alteration in original) (citation omitted).

Here, the Bounds have alleged that Garton was “at all times . . .

                                11
BOUND, ET AL. V. STATE FARM, ET AL.                       1:19cv39

               MEMORANDUM OPINION AND ORDER DENYING
            PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
          DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
       GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
      DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
    AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

engaged in the business of providing insurance-related services

exclusively for State Farm” and, therefore, was “at all times . .

. acting as an agent of . . . State Farm” (Dkt. No. 1-1 at 4)

(emphasis added). Because they never alleged that Garton as State

Farm’s agent, at any time acted outside its scope of authority, see

generally id., the Bounds’ attempt to assert a viable independent

claim against Garton fails.4

     ii.   The Bounds’ Allegation That Garton Preselected Insurance
           Coverages on Various Forms Fails to State an Independent
           Claim.

     Next, the Bounds contend that Garton committed an independent

tort when it allegedly preselected insurance coverages on various

forms (Dkt. No. 9-1 at 11-13). They contend this is so because the

applicant, not the agent, is required to complete the insurance

coverage forms. Id. at 9. This argument fails for the same reasons

that their forgery allegation fails.



     4
       Nor did they allege that Garton was acting on behalf of an
undisclosed principal. See generally id. Consequently, Garton
cannot be “liable in contract or tort to the [Bounds] under West
Virginia law.” Benson, 120 F. Supp. 2d at 595 (explaining that
there was no allegation that the local insurance agent was acting
outside its scope of its authority when it allegedly made
misrepresentations about renewal policy).

                                12
BOUND, ET AL. V. STATE FARM, ET AL.                                1:19cv39

                 MEMORANDUM OPINION AND ORDER DENYING
              PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
            DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
         GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
        DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
      AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

       First, the Bounds allege that the preselection of coverages on

various forms amounts to “[d]efects . . . rendering [State Farm’s]

offer of UIM coverage to the Bounds commercially unreasonable . .

. .” Id. at 10. This factual allegation does not allege a duty,

breach, or causation, nor does it allege that preselection is a

violation of the WVUTPA. See generally id.

       Second, the Bounds’ allegation in their Complaint that Garton

was, at all times, acting within its scope of authority as State

Farm’s agent belies their argument that Garton must have acted

beyond its scope of authority when State Farm, or its agents,

allegedly preselected insurance coverage. As already noted, they

cannot replead their Complaint to defeat removal. Dotson, 91 F.

Supp. 3d 865 at 870.

       iii. The Bounds’ Allegation That They had a Reasonable
            Expectation of Insurance Coverage Fails to State an
            Independent Claim.

       Finally, the Bounds argue that they have two separate, but

related, causes of action against Garton for breach of their

reasonable expectation of insurance coverage (Dkt. Nos. 9-1 at 13-

16,   13   at   11-14).   First,   they   claim   that   Garton   created   a

reasonable expectation of insurance coverage because it owed them

                                     13
BOUND, ET AL. V. STATE FARM, ET AL.                                          1:19cv39

                 MEMORANDUM OPINION AND ORDER DENYING
              PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
            DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
         GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
        DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
      AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

“a duty of care in advising, preparing and procuring insurance

necessary to adequately protect the [Bounds’] interests . . . and

to maintain such protections” (Dkt. No. 1-1 at 13). According to

the Bounds, this duty is based, in part, on “their long term

insurance    relationship”       with   Garton,       which     was     a    “special

relationship.”     Id.   Second,    they      claim   that     Garton       created   a

reasonable     expectation         of        insurance       coverage         through

“representations and upon the special relationship between [them]

and [Garton], developed over many years . . . .” Id. at 14.

       Even when read liberally, these allegations assert only one

claim for reasonable expectation of insurance coverage, based on

the   allegation    that   the     Bounds      and    Garton    had     a    “special

relationship.” Id. at 12-14, 20.5 But even if two separate causes

of action for reasonable expectation of insurance coverage could be

inferred, they do not give the Bounds the possibility for relief.



       5
       Count Three of the Bounds’ Complaint also alleges that
Garton’s actions and omissions constitute breach of contract (Dkt.
No. 1-1 at 20). But the Bounds do not defend this allegation, and
it is well settled in West Virginia that “[a]n insurance agent is
not a party to an insurance contract.” Syl. Pt. 2, Shrewsbery v.
Nat. Grange Mut. Ins. Co., 395 S.E.2d 745 (W. Va. 1990). Therefore,
Garton cannot be liable for breach of contract.

                                        14
BOUND, ET AL. V. STATE FARM, ET AL.                                1:19cv39

               MEMORANDUM OPINION AND ORDER DENYING
            PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
          DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
       GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
      DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
    AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

     First,   West   Virginia   “has    never   recognized   an   insurance

agent’s ‘duty to advise’ an insured about coverage nor the ‘special

relationship’ exception that would trigger such a duty.” Aldridge

v. Highland Ins. Co., No. 15-0658, 2016 WL 3369562, at *5 (W. Va.

June 17, 2016). The Bounds, therefore, cannot state an independent

cause of action against Garton for failing to advise, or for

breaching a duty of care based on a “special relationship” when no

such exception exists in West Virginia.

     Second, although West Virginia may recognize a claim for

failure to procure insurance, the Bounds never alleged in their

Complaint that they specifically requested Garton to procure UIM

coverage (Dkt. No. 1-1). See Aldridge, 2016 WL 3369562, at *5-6

(acknowledging the “‘failure to procure’ theory” and noting that

“other jurisdictions have held that ‘in order to bring a claim for

failure to procure, there must be a request for desired coverage

that was not procured’”). Tellingly, all they alleged was that

Garton breached its duty of care by failing to procure sufficient

insurance coverage, including UIM coverage (Dkt. No. 1-1 at 13).

     Third, West Virginia has limited the doctrine of reasonable

expectation to “situations in which the language of the policy was

                                   15
BOUND, ET AL. V. STATE FARM, ET AL.                                   1:19cv39

               MEMORANDUM OPINION AND ORDER DENYING
            PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
          DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
       GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
      DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
    AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

ambiguous” or where the “insurance agent took affirmative action or

made specific statements which created a misconception regarding

the coverage of the insurance policy.” Hill v. John Alden Life Ins.

Co., 556 F. Supp. 2d 571, 574, 574-75 (S.D. W. Va. 2008) (citation

and footnote omitted). While the Bounds have alleged that the UM

and UIM coverage forms were ambiguous (Dkt. No. 1-1 at 9), they

have not pleaded that any reasonable expectation of UIM coverage

was predicated on these ambiguities, or that such ambiguities

proximately caused their damages (Dkt. No. 1-1 at 12-14, 20). See

Syl. Pt. 11, Anderson v. Moulder, 394 S.E.2d 61 (W. Va. 1990) (“To

be actionable, negligence must be the proximate cause of the injury

complained of and must be such as might have been reasonably

expected     to    produce      an    injury.”   (citations   and   quotations

omitted)).

     Rather, their Complaint alleges only that their reasonable

expectation       was   based    on   Garton’s   “representations”    and   its

“special relationship” with them (Dkt. No. 1-1 at 14). As noted

above, however, West Virginia does not recognize the special

relationship exception. See Aldridge, 2016 WL 3369562, at *5. Nor

have the Bounds alleged any specific conduct or misrepresentations

                                         16
BOUND, ET AL. V. STATE FARM, ET AL.                                  1:19cv39

                  MEMORANDUM OPINION AND ORDER DENYING
               PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
             DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
          GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
         DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
       AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

that could have created their reasonable expectation for insurance

coverage (Dkt. No. 1-1 at 12-14, 20). See Lansing v. Allstate Ins.

Co., No.5:12–cv–00676, 2012 WL 1566354, at *4 (S.D. W. Va. May 2,

2012)    (stating     that   the   reasonable   expectation   of    insurance

doctrine “is generally limited to specific conduct by an agent

during the application or administration process which creates some

reasonable expectation of insurance coverage”).

        In sum, because the Bounds have no “glimmer of hope” of

recovering from Garton on the claims as pleaded in their Complaint,

see Hartley v. CSX Transp., Inc., 187 F.3d 422, 426 (4th Cir.

1999), the Court concludes that Garton was fraudulently joined and

DISMISSES their claims against Garton WITHOUT PREJUDICE for lack of

subject matter jurisdiction, Wivell v. Wells Fargo Bank, N.A., 773

F.3d     887,   896   (8th   Cir.    2014)   (concluding   claims     against

fraudulently joined defendant should have been dismissed without

prejudice for lack of subject matter jurisdiction).

B.     The Bounds’ Motion to Stay

        On May 2, 2019, the Bounds moved to stay this case pending a

ruling on their motion to remand (Dkt. No. 8). Having denied the



                                       17
BOUND, ET AL. V. STATE FARM, ET AL.                             1:19cv39

                MEMORANDUM OPINION AND ORDER DENYING
             PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
           DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
        GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
       DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
     AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

Bounds’ motion to remand, the Court DENIES AS MOOT their motion to

stay (Dkt. No. 8).

C.   Garton’s Motion to Dismiss

      On March 22, 2019, Garton filed a motion to dismiss for

failure to state a claim upon which relief may be granted under

Federal Rule of Civil Procedure 12(b)(6) (Dkt. No. 6). Because the

Court has dismissed the claims against Garton without prejudice for

lack of subject matter jurisdiction, the Court DENIES AS MOOT

Garton’s motion to dismiss (Dkt. No. 6). Int’l Energy Ventures

Mgmt., LLC v. United Energy Grp., Ltd., 818 F.3d 193, 210 (5th Cir.

2016) (concluding district court, after denying motion for remand,

should   have   denied   fraudulently   joined   defendant’s   motion   to

dismiss for failure to state a claim as moot).

                             IV. CONCLUSION

      For the reasons discussed, the Court DENIES the Bounds’ motion

to remand (Dkt No. 9), DISMISSES the claims against Garton WITHOUT

PREJUDICE, and DENIES AS MOOT both the Bounds’ motion to stay

proceedings and Garton’s motion to dismiss (Dkt Nos. 6, 8).

      It is so ORDERED.


                                   18
BOUND, ET AL. V. STATE FARM, ET AL.                      1:19cv39

               MEMORANDUM OPINION AND ORDER DENYING
            PLAINTIFFS’ MOTION TO REMAND [DKT. NO. 9],
          DISMISSING THE CLAIMS AGAINST DEFENDANT JENNY
       GARTON INSURANCE AGENCY, INC. WITHOUT PREJUDICE, AND
      DENYING AS MOOT PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
    AND DEFENDANT GARTON’S MOTION TO DISMISS [DKT. NOS. 6, 8]

     The Court directs the Clerk to transmit copies of this Order

to counsel of record.

DATED: June 11, 2019

                                 /s/ Irene M. Keeley
                                 IRENE M. KEELEY
                                 UNITED STATES DISTRICT JUDGE




                               19
